JUDGE CRENSHAW.
delivered the opinion of the Court.
This was an appeal from a magistrate’s judgement. In the Circuit Court, as appears by the bill of exceptions,
Wright the plaintifF, proved that under a contract to serve the defendant three months, at §10 a month, he had served defendant about one month and eight days, and then against defendant’s consent, left his service; that when he left defendant’s service, he offered to give him a due bill for his wages for the time he had served. The Circuit Court gave judgement for the defendant. And Wright now assigns this as error.
The contract was entire. As the plaintifF left the defendant’s service without his consent, he is not entitled to recover even for the time he had served. The offer to give a due bill, is to be considered as an offer on the part of the defendant to purchase his peace, and thereby to get rid of a dispute, with perhaps, a troublesome man, and not as.an assumpsit or acknowledgement of any debt. Let the judgement be affirmed.